As filed with the Securities and Exchange Commission on November 21, 2008 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CAPITAL BANK CORPORATION (Exact name of Registrant as specified in its charter) North Carolina (State or other jurisdiction of incorporation or organization) 56-2101930 (I.R.S. Employer Identification Number) 333 Fayetteville Street, Suite Raleigh, North Carolina27601 (919) 645-6400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) B. Grant Yarber President and Chief Executive Officer Capital Bank Corporation 333 Fayetteville Street, Suite Raleigh, North Carolina27601 (919) 645-6400 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Jason L. Martinez, Esq. Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P. Post Office Box 2611 Raleigh, NC27602-2611 (919) 821-1220 Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement becomes effective as determined by the Registrant. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.¨ If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.þ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.¨ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.¨ If this form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a nonaccelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filero Accelerated filerþ Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered Proposed maximum offering price per share (1) Proposed maximum aggregate offering price (2) Amount of registration fee (3) Common Stock, no par value per share 20,113 $17.09 $343,731 $19.18 (1) Highest price, excluding interest, to be payable per common share in connection with the rescission offer covered by this registration statement. The price per share will range from $8.984 per share to $17.09 per share, depending on the price originally paid by the offeree. (2) Aggregate purchase price, excluding interest, estimated to be payable if the rescission offer covered by this registration statement is accepted in full. (3) Calculated pursuant to Rule 457(j) on the basis of the maximum offering price described in Note 2. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state in which such offer or sale is not permitted. Subject to Completion, dated November 21, 2008 PROSPECTUS CAPITAL BANK CORPORATION 20,, NO PAR VALUE RESCISSION OFFER Capital Bank Corporation offers, under the terms and conditions described in this Prospectus, to rescind the previous purchases of 20,113 shares of its common stock in connection with the Capital Bank 401(k) Retirement Plan. Participants in the 401(k) Plan who invested in Capital Bank Corporation common stock acquired units representing their proportionate interest in such shares. Eligible participants who accept this rescission offer will have their 401(k) Plan accounts adjusted as follows: • Participants who have sold units representing shares of Capital Bank Corporation common stock held in their 401(k) Plan at a loss will have cash credited to their 401(k) Plan accounts in an amount equal to the consideration paid, less the proceeds from the sale, plus interest from the date of purchase to the date of sale. Additionally, interest will be paid on the amount of the loss from the date of sale to the date that credit is made to your 401(k) account. • Emjay Corporation, the trustee of the 401(k) Plan, will repurchase units that participants continue to hold and will pay cash to the participants’ 401(k) Plan accounts in an amount equal to their investment in such units, plus interest from the date of the purchase. Emjay Corporation will not repurchase units where the investment in the unit plus applicable interest is less than the current market value of the common shares underlying the unit. This rescission offer applies to purchases of Capital Bank Corporation common stock included in units purchased by 401(k) Plan participants during the period from June 19, 2007 through June 18, 2008. During this period, sometimes referred to as the rescission period, the market price of Capital Bank Corporation common stock ranged from $8.984 per share to $17.09 per share. On , 2008, the closing market price was per share. Capital Bank Corporation common stock is listed on the Nasdaq Global Select Market under the trading symbol CBKN. Our principal executive offices are located at 333 Fayetteville Street, Suite 700, Raleigh, North Carolina27601, and our telephone number is 919-645-6400. As a participant, you are not required to accept the rescission offer. If you elect to accept the rescission offer for shares that continue to be held in the 401(k) Plan, you must tender all of your Capital Bank Corporation common stock that you hold that was purchased on your behalf under the 401(k) plan from June 19, 2007 through June 18, 2008. If your acceptance is not received in good order by , 2009, you will be deemed to have rejected the rescission offer. No extensions will be granted. Although this Prospectus uses the term “interest” when describing the calculation of the rescission offer price, the term is only intended to describe the method use to calculate the payment amount, and the payment is not considered interest for federal income tax purposes. Instead, the entire amount will be considered as a payment for the sale of your shares. You need to do nothing to reject this rescission offer. Eligible participants who fail to respond to this rescission offer by the expiration date will be deemed to have rejected the rescission offer. Acceptance or rejection of this rescission offer may prevent a participant from maintaining an action against Capital Bank Corporation in connection with the units and the underlying common stock purchased pursuant to the 401(k) Plan. None of the proceeds resulting from acceptance of the rescission offer will be paid directly to the participant, but will be paid, upon acceptance of the rescission offer, to Emjay Corporation, as trustee of the 401(k) Plan for credit to the participant’s individual account to be reinvested by the trustee in accordance with the participant’s existing investment election(s) in the 401(k) Plan. If the participant no longer has an individual 401(k) Plan account and accepts the rescission offer, Emjay Corporation will deposit the proceeds of the rescission offer into a new 401(k) Plan account in the name of the participant, to be invested in the T. Rowe Price Target Date Funduntil the participant directs Emjay Corporation as to a different allocation. Investing in Capital Bank Corporation common stock involves risks. See “Risk Factors” beginning on page 4. The rescission offer will expire 30 days from the date of this Prospectus at 11:59 p.m., Eastern Time, on , 2009. Participants who do not accept the rescission offer will be deemed to have purchased units including the underlying common stock registered under the Securities Act of 1933, as amended, effective as of the date of this Prospectus. We have not retained an underwriter in connection with the rescission offer. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus is, TABLE OF CONTENTS NOTICE LETTER TO PARTICIPANTS ii CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS 1 QUESTIONS AND ANSWERS ABOUT THE RESCISSION OFFER 1 THE COMPANY 4 RISK FACTORS 4 USE OF PROCEEDS 5 THE RESCISSION OFFER 5 Background and Reason for Rescission Offer 5 Terms of the Rescission Offer 7 How to Accept or Decline this Rescission Offer 8 Questions about the Rescission Offer 8 Funding the Rescission Offer 8 Tax Effects of the Rescission Offer 9 EXPERTS 9 AVAILABLE INFORMATION 9 DOCUMENTS INCORPORATED BY REFERENCE 9 APPENDIX I: ACCEPTANCE FORM 11 You should rely only on the information contained or incorporated by reference in this Prospectus and any accompanying Prospectus supplement. Capital Bank Corporation has not authorized anyone to provide you with additional or different information. If anyone has provided you with additional or different information, you should not rely on it. This Prospectus is not an offer to sell or soliciting an offer to buy these securities in any jurisdiction where such offer, solicitation or sale is not permitted. You should assume that the information contained in this Prospectus and any accompanying prospectus supplement is accurate only as of their respective dates and that any information incorporated by reference is accurate only as of the date of the document incorporated by reference. Our business, financial condition, results of operations and prospects may have changed since those dates. Unless otherwise stated or the context otherwise requires, references in this Prospectus to “Capital Bank,” “we,” “us,” and “our” refer to Capital Bank Corporation and its wholly owned subsidiaries. Unless otherwise stated or the context otherwise requires, references in this Prospectus to “you” or “participant” shall refer to a participant in the 401(k) Plan to whom this rescission offer is addressed. i NOTICE LETTER TO PARTICIPANTS Dear Current or Former 401(k) Plan Participant: This letter and the accompanying document called a “Prospectus” contain important information regarding your rights as a current or former participant in the Capital Bank 401(k) Retirement Plan. Capital Bank is sending you these materials because you are a current or former participant in the Capital Bank 401(k) Retirement Plan and you purchased units representing shares of Capital Bank Corporation common stock in your 401(k) Plan account during the period from June 19, 2007 through June 18, 2008.
